Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 12, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 16 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 16 is an independent claim which recites in part in combination with other claimed features: 
“a compensator suitable for dividing the slope difference into multiple linear functions of multiple brightness periods and compensating for the first actual brightness value for each brightness period using a corresponding linear function among the multiple linear functions. This concepts as claimed is not found in a single or combination of prior art and therefore is allowed. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)1 as being anticipated by Gao (Pub 20180041713).

Regarding claim 1, Gao discloses vehicle vision system with enhanced camera 
brightness control comprising: 
an image sensor, (any of 14a, 14b, 14c Para. [0021]) suitable for generating first 
actual brightness values corresponding to a captured image, (Para. [0022] and fig 11 – fig 13); 
and an image processor suitable for compensating for the first actual brightness 
values for each brightness period in a single frame period based on compensation information corresponding to a linearity error, (processor 18 fig 1; also see actual brightness values of previous frames Para. [0004]. Those brightness values have associated coefficients, see fig 7, which are used for correcting brightness to an expected brightness in a current frame, fig 8. The brightness coefficients of the previous frames may vary according to a linearity error i.e. brightness varying as a nonlinear function, see fig 5).    

Claim(s) 9 and 15 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Chung (Pub 20080074517). 

Regarding claim 9, Chung discloses system, method, and medium correcting 
brightness of an image comprising a compensator suitable for determining each brightness period and differently compensating for first actual brightness values generated by an image sensor, for the each brightness period, based on a slope difference between an actual slope representing a relationship between an exposure time and an actual brightness value and a reference slope representing a relationship between the exposure time and a reference brightness value, (see exposure adjustment unit 150 fig 1 as a compensator for differently compensating actual brightness values for different periods as shown in figs 2-3 by illustrating different exposure times and different brightness such as low, intermediate and high luminance regions, also note fig 4 for initial brightness i.e. actual brightness adjustment. The difference between the initial and target exposure/brightness values corresponds to a slope difference for brightness correction); 
and a controller suitable for calculating the slope difference for each brightness period based on second actual brightness values generated by the image sensor, (image correction unit 150 fig 1 and Para. [0039] for determining actual and target exposure so that initial brightness is corrected to a target brightness). 
 
	Regarding claim 15, Chung discloses further comprising a storage suitable for storing the slope difference for each brightness period, (130 fig 1).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Kaplinsky (U.S. 7755677).
Regarding claim 2, Gao discloses brightness compensation, see claim 1. 
However, compensation information represents a slope difference is not disclosed. 
In a similar field of endeavor, Kaplinsky discloses method and apparatus for
automatic gain and exposure control for maintaining target image brightness in video imager system wherein the compensation information represents a slope difference for each brightness period between an actual slope and a reference slope, (col. 3 lines 1 – 6, see stepping sequence with incremented adjustment of brightness with respect to integration time. Also note col. 4 lines 9-43 for adjusting brightness with respect to current and target image luminance). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Gao by incorporating the teachings of Kplinksky for the common purpose of making proper brightness adjustments. 

 
Regarding claim 3, Gao discloses brightness compensation, see claim 1.
However, a slope difference that is a linear function is not disclosed. 
	In a similar field of endeavor, Kaplinsky discloses wherein the slope difference is defined as a linear function for each brightness period, (see stepping zone vs. equal or multiple of gain increment which is used for brightness adjustment). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Gao by incorporating the teachings of Kplinksky for the common purpose of making proper brightness adjustments.

Regarding claim 4, Gao discloses brightness compensation, see claim 1. However, wherein the actual slope represents a relationship between exposure 
times and second actual brightness values is not disclosed. 
	In a similar field of endeavor, Kaplinsky discloses wherein the actual slope represents a relationship between exposure times and second actual brightness values, (col. 4 lines 36-43 see AE and adjusting brightness according to stepping sequence, the set of values of AE and corresponding stepping sequence is representative of a slope).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Gao by incorporating the teachings of Kaplinksky for the common purpose of making proper brightness adjustments.

Regarding claim 5, Gao discloses brightness compensation, see claim 1. However, wherein the second actual brightness values are generated by the 
image sensor in a test mode period is not disclosed. 
	In a similar field of endeavor, Kaplinsky discloses wherein the second actual brightness values are generated by the image sensor in a test mode period, (col. 5 lines 51-61 iteratively determining AE setting so that measured brightness is a desired brightness). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Gao by incorporating the teachings of Kaplinsky for the common purpose of making proper brightness adjustments.

Regarding claim 6, Gao discloses brightness compensation, see claim 1. However, wherein the reference slope represents a relationship between some of 
the exposure times and some of the second actual brightness values is not disclosed. 
In a similar field of endeavor, Kaplinsky discloses wherein the reference slope represents a relationship between some of the exposure times and some of the second actual brightness values, (col. 5 lines 41-49 skipped steps).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Gao by incorporating the teachings of Kaplinsky for the common purpose of making proper brightness adjustments.

Regarding claim 7, Gao discloses brightness compensation, see claim 1.  However, wherein the image processor sorts the first actual brightness values for each color channel, and compensates for the first actual brightness values based on different pieces of compensation information is not disclosed. 
	In a similar field of endeavor, Kaplinsky discloses wherein the image processor sorts the first actual brightness values for each color channel, and compensates for the first actual brightness values based on different pieces of compensation information, (col. 5 lines 62-65 and adjusting brightness according to gain settings determined by AE and measured brightness, see fig 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Gao by incorporating the teachings of Kaplinsky for the common purpose of making proper brightness adjustments.

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Chung (Pub 20080074517).
Regarding claim 8, Gao discloses brightness compensation, see claim 1.  However, wherein the image processor includes: a compensator suitable for compensating for the first actual brightness values for each brightness period, based on a slope difference between an actual slope representing a relationship between an exposure time and an actual brightness value, and a reference slope representing a relationship between the exposure time and a reference brightness value is not disclosed. 

In a similar field of endeavor, Chung discloses system, method, and medium
correcting brightness of an image wherein the image processor includes: a compensator suitable for compensating for the first actual brightness values for each brightness period, based on a slope difference between an actual slope representing a relationship between an exposure time and an actual brightness value, and a reference slope representing a relationship between the exposure time and a reference brightness value, see gain adjustment unit 180 fig 1 for adjusting brightness based on initial and target slopes Para. [0039]; and a controller suitable for calculating the slope difference for each brightness period, based on second actual brightness values generated by the image sensor, (see controller 160 fig 1 for correcting initial brightness to target brightness based on difference between initial and target data Para. [0039]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Gao by incorporating the teachings of Chung for the common purpose of correcting image brightness to expected and/or desired values. 



Claim(s) 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Kaplinsky (U.S. 7755677).
Regarding claim 10, Chung discloses system, method, and medium correcting 
brightness of an image comprising correcting image brightness, see claim 9. However, wherein the reference brightness values are some of the second actual brightness values is not disclosed. 
In a similar field of endeavor, Kaplinsky discloses wherein the reference brightness values are some of the second actual brightness values (col. 5 lines 41-49 skipped steps).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chung by incorporating the teachings of Kaplinsky for the common purpose of properly correcting image brightness. 

	Regarding claim 11, Chung discloses correcting image brightness, see claim 9. However, a slope difference as a linear function is not disclosed. 
In a similar field of endeavor, Kaplinsky discloses wherein the slope difference is defined as a linear function for each brightness period, (see stepping zone vs. equal or multiple of gain increment which is used for brightness adjustment).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chung by incorporating the teachings of Kaplinsky for the common purpose of properly correcting image brightness. 

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Kanai (Pub 20100060794).

  Regarding claim 14, Chung discloses correcting image brightness, see claim 9. However, a multiplier and an adder are not disclosed. 
In a similar field of endeavor, Kanai discloses an image processor wherein brightness correction implements a multiplier and an adder, (Para. [0024]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chung by incorporating the teachings of Kanai for the common purpose of correcting brightness of predetermined brightness ranges. 

Claim(s) 17 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chung (Pub 20080074517) in view of Lee (Pub 20170118456).
Regarding claim 17, Chung discloses system, method, and medium correcting 
brightness of an image comprising a calculating an actual slope representing a relationship between exposure times and second actual brightness values and a reference slope representing a relationship between some of the exposure times and some of the second actual brightness values based on second brightness values corresponding to images; generating a compensation function based on a slope difference between the actual slope and the reference slope; and differently compensating for first brightness values for each output period based on the compensation function, (see exposure adjustment unit 150 fig 1 as a compensator for differently compensating actual brightness values for different periods as shown in figs 2-3 by illustrating different exposure times and different brightness such as low, intermediate and high luminance regions, also note fig 4 for initial brightness i.e. actual brightness adjustment. The difference between the initial and target exposure/brightness values corresponds to a slope difference for brightness correction. Also, note image correction unit 150 fig 1 and Para. [0039] for determining actual and target exposure so that initial brightness is corrected to a target brightness). 

However, generating one or more test images is not disclosed.
In a similar field of endeavor, Lee discloses method and system for determining optimal exposure time and number of exposures in structed light-based 3D camera comprising generating one or more test images, (see pattern image in Para. [0044]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chung by incorporating the teachings of Lee for the common purpose of determining optimum exposure times of pixels so that brightness is corrected according to determined exposure. 

Regarding claim 18, Chung discloses wherein the compensation function includes a linear function, (Para. [0032]).  

Regarding claim 19, Chung discloses wherein the each output period includes each brightness period, (see exposure time which corresponds to brightness periods, (see exposure adjustment unit 150 fig 1 as a compensator for differently compensating actual brightness values for different periods as shown in figs 2-3 by illustrating different exposure times and different brightness such as low, intermediate and high luminance regions).
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUMAM M SATTI whose telephone number is (571)270-1709. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571)272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUMAM M. SATTI
Examiner
Art Unit 2422



/JOHN W MILLER/           Supervisory Patent Examiner, Art Unit 2422